Citation Nr: 0617035	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-29 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.

2.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for an upper back and 
neck disorder.  

3.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinea pedis.    

4.	Entitlement to an increased initial evaluation for 
residuals, laceration of right 3rd finger, currently 
evaluated as 0 percent disabling.  

5.	Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 0 percent disabling.

  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1962 to November 
1982.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.      

The Board notes, moreover, that a substantive appeal has not 
to date been received in response to the July 26, 2005 
Statement of the Case.  


FINDINGS OF FACT

1.	In an April 1983 rating decision, the RO denied 
entitlement to service connection for sinus, upper back and 
neck, and foot skin disorders, and the veteran did not 
appeal.  

2.	New and material evidence has not been submitted to reopen 
the claim for service connection for a sinus disorder.    

3.	New and material evidence has not been submitted to reopen 
the claim for service connection for an upper back and neck 
disorder.    

4.	The record contains new and material evidence with regard 
to the veteran's service connection claim for tinea pedis.   

5.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's tinea pedis was incurred in 
service.    

 
CONCLUSIONS OF LAW

1.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a sinus 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001) (2005).     

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for an upper 
back and neck disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001) 
(2005).     

3.	New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinea pedis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001) (2005).     

4.	A tinea pedis disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection 
claims for sinus, upper back and neck, and tinea pedis 
disorders.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 


I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in November 2001.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  In this letter, the RO advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  And in 
this letter, the RO provided notification to the veteran 
before adjudicating his claims in April 2002, August 2002, 
and May 2003.  See Mayfield v. Nicholson, No. 05-7157, 2006 
U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

The Board notes that in the November 2001 letter the RO did 
not provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, despite the inadequate notice provided to the 
veteran on these two matters, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As will be discussed below, the veteran's claims 
to reopen his service connection claims for sinus and upper 
back and neck disorders will be denied.  As such, no 
disability rating or effective date will be assigned for 
these claims.  As will also be discussed below, the veteran's 
claim to reopen his service connection claim for tinea pedis 
will be granted, as will his underlying claim for service 
connection for this disorder.  As such, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the November 2001 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter, and there does not 
appear to be any outstanding records that are relevant to 
this appeal.  The RO provided the veteran with VA medical 
examination for his skin claim, moreover.   

The Board notes however that VA did not provide medical 
examinations or opinions for the veteran's sinus and upper 
back and neck disorder claims.  In determining whether either 
is necessary for the adjudication of these claims, the Board 
is bound by the fact that these claims are claims to reopen 
service connection claims.  Given this, the Board finds VA 
examinations unnecessary here because, in an effort to reopen 
a finally decided service connection claim, it is the 
veteran's burden to present new and material evidence.  See 
38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion"); Fugitt v. 
Principi, 18 Vet. App. 559 (2004).  

The veteran has claimed service connection for his sinus and 
upper back and neck disorders since December 1982.  But, he 
has not produced medical evidence, private or otherwise, 
suggesting that these disorders relate to service.  Hence, he 
has not offered evidence that would warrant VA medical 
examination or opinion for these claims.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims to Reopen the Claims for 
Service Connection

The veteran originally claimed service connection for sinus, 
upper back and neck, and tinea pedis disorders in December 
1982.  The RO denied these claims in April 1983.  The veteran 
did not file a notice of disagreement with this decision and, 
therefore, did not later perfect an appeal to the Board via 
the filing of a VA Form 9 substantive appeal.  Accordingly, 
the RO's April 1983 rating decision subsequently became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2005).  

In July 2001, the veteran filed claims to reopen these 
claims.  His claims to reopen were denied in rating decisions 
dated in April and August 2002.  The veteran did appeal these 
decisions.  To now address the veteran's claims, the Board 
must first determine whether the record contains new and 
material evidence since the April 1983 rating decision.  See 
38 C.F.R. § 3.156 (2005).  See also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (The Board must make its own 
determination as to whether any newly received evidence 
warrants a reopening of the veteran's claims - the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits).  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claims in this case were filed prior to August 29, 
2001 (in July 2001), the earlier version of the definition of 
new and material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

      Sinus Disorder

Service medical records indicate that the veteran informed 
medical personnel that he developed a sinus disorder as a 
child.  Service medical records also show that the veteran 
was treated for this disorder while in service.  The veteran 
now claims that his service relates to a current sinus 
disorder.  

In the April 1983 rating decision which denied the veteran's 
original service connection claim for a sinus disorder, the 
RO noted the service medical records referring to a pre-
service sinus disorder.  Since that decision, the veteran has 
submitted no medical evidence showing an in-service 
aggravation of his pre-service sinus disorder.  See 38 
U.S.C.A. § 1110 (2002), C.F.R. § 3.303 (2005).  Rather, the 
record contains medical evidence indicating a post-service 
absence of a sinus disorder - a June 1986 VA medical 
examination, inquiring into possible consequences of the 
veteran's presumed exposure to herbicides while serving in 
Vietnam, was negative for the veteran's head, nose, throat, 
and respiratory systems.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii); see Paralyzed Veterans of America and 
Fugitt, both supra (it is the veteran's burden to produce new 
and material evidence to reopen a claim for service 
connection).  See also 38 U.S.C.A. § 5107(a) (2002) (claimant 
has the responsibility to present and support a claim for 
benefits).  As such, the Board finds that the record contains 
no new and material evidence to reopen the claim for service 
connection for a sinus disorder.  38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1356.   

	Upper Back and neck Disorder

The veteran claims that during service he incurred a disorder 
in his upper back and neck area.  In the April 1983 rating 
decision that denied his original claim, the RO noted that 
the evidence was negative for an in-service back and neck 
disorder.  In fact, the veteran's retirement reports of 
medical examination and history dated in May 1982 are each 
negative for the veteran's back and neck.  Moreover, since 
the April 1983 decision, the record contains no medical 
evidence showing that the veteran has a disorder involving 
his upper back and neck area, or that he incurred or 
aggravated such a disorder during service.  See 38 C.F.R. §§ 
3.156, 3.159(c)(4)(C)(iii); see Paralyzed Veterans of America 
and Fugitt, both supra.  As such, the record contains no new 
and material evidence to reopen the claim for service 
connection for an upper back and neck disorder.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1356.   

	Tinea Pedis

The veteran claims that he developed tinea pedis during 
service, and has had this disorder since.  In the April 1983 
rating decision that denied the veteran's original claim for 
service connection for tinea pedis, the RO referenced a post-
service February 1983 dermatological examination report which 
found tinea pedis.  But the RO did not reference the many 
service medical records reflecting in-service treatment for 
tinea pedis, or the veteran's retirement reports of medical 
history and examination each of which notes unresolved foot 
fungus.  

Nevertheless, to address the veteran's service connection 
claim on the merits, the Board must find that the record 
contains new and material evidence dated since the unappealed 
April 1983 decision that denied the veteran's claim.  

The Board finds that the record contains new evidence.  
First, it is not clear whether the RO reviewed in April 1983 
service medical records showing in-service treatment for 
tinea pedis.  The RO does not refer to these records, and the 
record indicates that these records may not have been 
available at the time of the rating decision.  Granting the 
veteran the benefit of the doubt, therefore, the Board will 
assume these service medical records are new evidence.  See 
38 U.S.C.A. 5107(b).  Second, the veteran underwent VA 
compensation examination for his skin in May 2002.  The Board 
finds the resulting report to be new evidence as well.  This 
does not end the inquiry, however, as the Board must still 
determine whether any of this new evidence is also material.

To that end, the Board has determined that the new 
information is material as well.  Considered in light of 
previous information of record, the newly submitted evidence 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for tinea pedis.  38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1356.  The new evidence is competent 
medical evidence that addresses the essential elements of the 
veteran's underlying service connection claim - whether he 
has a current disorder, whether he had such a disorder in 
service, and whether the current disorder relates to service.  
See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  As such, the 
veteran's claim for service connection for tinea pedis is 
reopened.  

III.  The Merits of the Claim for Service Connection for 
Tinea Pedis

The veteran originally claimed service connection for tinea 
pedis in December 1982.  In July 2001 he again claimed 
service connection for this disorder.  He maintains that his 
demonstrated in-service tinea pedis relates to his current 
tinea pedis.  For the reasons set forth below, the Board 
agrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Generally, to establish direct service connection 
for a disability, a claimant must submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The record demonstrates that the veteran has a current skin 
disorder of his feet.  The May 2002 VA examination report 
diagnosed the veteran with tinea pedis.  Based on this 
evidence, the Board finds the first element of Pond 
established for this claim.  Pond, 12 Vet. App. at 346.  

The record also shows that the veteran incurred a tinea pedis 
disorder during service.  Multiple service medical records 
refer to treatment for this disorder, while the retirement 
reports of medical examination and history refer to a skin 
disorder of the feet.  Based on this evidence, the Board 
finds the second element of Pond established for this claim.  
Pond, 12 Vet. App. at 346.  

With regard to the third element of Pond, the Board finds the 
evidence in equipoise.  On the one hand, the May 2002 VA 
examiner found the veteran's tinea pedis unrelated to 
service.  On the other hand, this examiner is not a 
physician, did not review the record, was presumably unaware 
of the fact that the veteran experienced a tinea pedis 
disorder through much of his 20 years of active service to 
include the time of his retirement, and was presumably 
unaware of the fact that within three months after discharge 
from service the veteran was diagnosed with tinea pedis in 
the February 1982 private dermatology examination report.  

As there is conflicting medical evidence on the issue of 
whether the veteran's tinea pedis relates to service, the 
Board must weigh the credibility and probative value of the 
evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  Under this guidance, the Board 
finds the favorable and unfavorable evidence pertaining to 
the veteran's claim persuasive and of probative value.  On 
the one hand, a VA examiner stated that the veteran's tinea 
pedis was not related to service, while on the other hand, 
the medical evidence demonstrates a chronic in-service 
disorder, and a post-service continuity of symptomatology of 
this disorder.  See 38 C.F.R. § 3.303(b).  Given this 
equipoise, the Board grants the veteran the benefit of the 
doubt, and finds that his current tinea pedis relates to his 
in-service skin disorder of the feet.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).  As such, the Board finds the third element 
of Pond satisfied here as well.  Pond, 12 Vet. App. at 346.

A finding of service connection for tinea pedis is therefore 
appropriate in this matter.          


ORDER

The application to reopen a claim of entitlement to service 
connection, for a sinus disorder, is denied.

The application to reopen a claim of entitlement to service 
connection, for an upper back and neck disorder, is denied.

Entitlement to service connection for tinea pedis is granted.  

  
REMAND

The Board notes that the record appears to demonstrate that 
the veteran did not appear for scheduled VA compensation 
examinations in 2005 for his finger and hearing disabilities.   
See 38 C.F.R. § 3.655 (2005).  See also 38 U.S.C.A. § 5107(a) 
(claimant has responsibility to present and support a claim 
for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist in development of a claim is not 
"a one way street").   The circumstances, however, are not 
entirely clear.

Accordingly, in order to provide every measure of due 
process, the case is REMANDED for the following actions:

1.   The veteran should be scheduled for 
examinations with appropriate specialists 
to determine the current nature and 
severity of his finger and hearing loss 
disorders.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail 
(particularly in view of the criteria 
listed under Diagnostic Codes 5226 and 
5229 of 38 C.F.R. § 4.71a, and Diagnostic 
Code 6100 of 38 C.F.R. §§ 4.85, 4.86).  
Any indicated diagnostic tests and 
studies should be accomplished.  

2. Thereafter, the RO should then 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


